UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Application of
YS GM MARFIN II LLC;
YS GM MF VII LLC;                                                    Case No. 20-mc-00182
YS GM MF VIII LLC;
YS GM MF IX LLC;
YS GM MF X LLC.


For an Order to Conduct Discovery for
Use in Foreign Proceedings



    DECLARATION OF CHARLES TILDEN STORRS BUSS IN SUPPORT OF
  APPLICATION FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

       I, the undersigned, Charles Tilden Storrs Buss, under oath and penalty of perjury,

pursuant to 28 U.S.C. § 1746, and duly authorized, declare the following:

       1.      I am over the age of 18 and provide this Declaration based on my own personal

knowledge.

       2.      I am fluent in English and make this Declaration without the aid of a translator.

       3.      The contents of this Affidavit are true and, save where stated, are within my

own knowledge. Where stated, they are true to the best of my knowledge and belief and are

based on information provided to me by Ms. Rebecca Fine, of its Office of the General Counsel

of YieldStreet Inc., the parent company of YieldStreet Management, LLC. I qualified as a

Solicitor of the Senior Courts of England and Wales in 1993. I have been a partner in this

international law firm since 2000. I specialize in commercial, maritime and transportation law.

I am co-author of The Law of Ship Mortgages (Lloyd’s Informa, 2016).

       4.      I am a Solicitor of the English Senior Courts and a partner in the firm of Watson

Farley & Williams LLP in London, England. I am counsel to YS GM MARFIN II LLC; YS
     GM MF VII LLC; YS GM MF VIII LLC; YS GM MF IX LLC; and YS GM MF X LLC (each

     an “Applicant” and, together, the “Applicants”) in the legal proceedings described below.

             5.       I submit this Declaration in support of Applicant’s application for an Order,

     pursuant to 28 U.S.C. § 1782, for leave to serve The Clearing House Payments Company L.L.C

     (the “Clearing House”) and thirteen intermediary banks1 (the “Intermediary Banks”)

     (collectively, the “Discovery Targets”) with a discovery subpoena in connection with (i) a civil

     proceeding commenced by Applicant YS GM MF VIII LLC, which is pending before the

     Commercial Court of Malaya at Kuala Lumpur, Malaysia; (ii) a civil proceeding commenced

     by Applicants before the Commercial Court of London, England; and (iii) other contemplated

     proceedings to be filed by the Applicants before English courts as described below.

I.           FACTUAL BACKGROUND

             6.       Applicants are, and were at all material times, entities incorporated under the

     laws of the State of Delaware, having their principal office at 300 Park Ave, 15th Floor, New

     York, NY. Applicants YS GM MARFIN II LLC; YS GM MF VII LLC and YS GM MF X

     LLC are wholly-owned subsidiaries of another Delaware corporation named YS ALTNOTES

     I LLC, which in turn is a wholly-owned subsidiary of YieldStreet Inc. Applicants YS GM MF

     VIII LLC and YS GM MF IX LLC are wholly-owned subsidiaries of a Delaware corporation

     named YS ALTNOTES II LLC, which is also a wholly-owned subsidiary of YieldStreet Inc.

             7.       Applicants all form part of the YieldStreet group which, through its affiliates,

     provides an online platform where qualified individuals can participate in investment

     opportunities usually only available to larger institutional investors. YieldStreet Management

     LLC manages and operates investment funds. These investment funds participate in loans to

     other businesses. These loans are asset-based, meaning they are secured by collateral including,


     1
      Specifically: (1) Bank of America, N.A.; (2) Bank of China; (3) The Bank of New York Mellon; (4) BNP Paribas
     USA; (5) Citibank, N.A.; (6) Commerzbank AG; (7) Deutsche Bank Trust Company Americas; (8) HSBC Bank
     USA, N.A.; (9) JPMorgan Chase Bank, N.A.; (10) Societe Generale; (11) Standard Chartered Bank; (12) UBS
     AG; and (13) Wells Fargo Bank, N.A..

                                                         -1-
inter alia, the maritime sectors. Through the online platform, the parent entity of the investment

funds offer notes to qualified individuals. The repayment of these notes is dependent upon

repayment of the underlying loans in which the investment funds participate.

       8.      Applicants are special purpose vehicles established to purchase and to dispose

of vessels over which the Applicants were given security in the form of, inter alia, ship

mortgages over such vessels.

       9.      Applicants made five loans totaling approximately US$89.2 million in

aggregate to several companies that are owned and controlled by the Lakhani family (as more

specifically identified below), namely Gemini Marine Ltd., Gemini Marine (No. 1) Ltd.,

Gemini Marine (No. 2) Ltd., Gemini Marine (No. 3) Ltd., Gemini Marine (No. 4) Ltd., Gemini

Marine (No. 5) Ltd., Gemini Marine (No. 6) Ltd., Gemini Marine (No. 7) Ltd., Gemini Marine

(No. 8) Ltd., Gemini Marine (No. 10) Ltd., Gemini Marine (No. 12), Ltd., Gemini Marine (No.

13) Ltd., Gemini Marine (No. 14) Ltd., Aquarius Marine Ltd., and North Star Marine Ltd.

(collectively, the “Borrowers”).

       10.     The Borrowers are wholly-owned subsidiaries of North Star Maritime Holdings

Limited (“NS Holdings”), an entity incorporated under the laws of St Kitts and Nevis. On its

side, NS Holdings is owned in a 50% share interest each by Mr. Muhammad Ali Lakhani and

Mr. Muhammad Hasan Lakhani, who are sons of Mr. Muhammad Tahir Lakhani and the

ultimate beneficial owners of the Borrowers (collectively, the “Lakhanis”). The Lakhanis are

believed to be British and Pakistani dual nationals ordinarily resident in England, Pakistan

and/or the United Arab Emirates.

       11.     The Borrowers, NS Holdings, and the Lakhanis are in the business of ship

scrapping and recycling.

       12.     Such loans made by Applicants to the Borrowers were originated and facilitated

by a financial advisory boutique named Four Wood Capital Advisors LLC (“FWCA”), a


                                               -2-
‘Registered Investment Adviser’ and a subsidiary of Four Wood Capital Partners LLC (“Four

Wood Capital”), a US based private equity fund manager with offices at 100 Wall Street, 11th

Floor, New York, NY. FWCA delegated many of its duties to an affiliate named Global Marine

Transport LLC (“GMTC”).

       A.     The Loans

       13.    Between March 2019 and September 2019, Applicants made five loans to the

Borrowers in the total amount of approximately US$89,200,000 (collectively, the “Loans”).

More specifically, Applicants made the following loans:

                  a. On June 1, 2018, Applicant YS GM MarFin II LLC made a loan of

                      US$25,000,000 to Gemini Marine Ltd., Gemini Marine (No. 2) Ltd.,

                      Gemini Marine (No. 3) Ltd., and Gemini Marine (No. 5) Ltd., as joint

                      and several borrowers, for the purchase of the vessels Sprite, Basel,

                      Boron, Lateef, Ley, Amo, Wave, Texis, Prosper, Ladinda, and Bangsa

                      (later amended to raise the loan amount to US$37,500,000 and to add

                      Aquarius Marine Ltd., Gemini Marine (No. 1) Ltd., Gemini Marine (No.

                      4) Ltd., and North Star Marine Ltd. as further borrowers) (this Loan was

                      referred to as a ”revolving credit facility” or “RCF”);

                  b. On March 22, 2019, Applicant YS GM MF VIII LLC made a loan of

                      US$16,050,000 to Gemini Marine (No. 6) Ltd. for the purchase of the

                      vessel Wu Xian;

                  c. On March 31, 2019, Applicant YS GM MF VII LLC made a loan of

                      US$12,650,000 to Gemini Marine (No. 7) Ltd. and Gemini Marine (No.

                      8) Ltd., as joint and several borrowers, for the purchase of the vessels

                      Geneva, Ana, and Ron (later amended to add Gemini Marine (No. 10)

                      Ltd. as a further borrower);


                                             -3-
                    d. On May 29, 2019, Applicant YS GM MF IX LLC made a loan of

                        US$8,673,473.25 to Gemini Marine (No. 12) Ltd. and Gemini Marine

                        (No. 13) Ltd., as joint and several borrowers, for the purchase of the

                        vessels Ari and Spirit; and

                    e. On September 11, 2019, Applicant YS GM MF X LLC made a loan of

                        US$ 14,500,000 to Gemini Marine (No. 14) Ltd. for the purchase of the

                        vessel Atban.

        14.      Applicants made the Loans to the Borrowers to partially finance the purchase

of the vessels referred to in each loan above, which (aside the Wu Xian loan, which was to

finance that vessel pending completion of her sale to her demise charterer) would be sold by

the Borrowers to third party breakers’ yards (the “Recyclers”) for recycling (known and

referred to also as demolition, deconstruction and scrapping).

        15.      Under the agreements for the Loans (the “Loan Agreements”), the loaned funds

were kept in retention accounts. The Borrowers were able to draw funds from the retention

accounts only after the Borrowers had issued a vessel drawing request meeting all of the

conditions provided in the applicable Loan Agreement and such request has been approved by

the required Applicants. Among such conditions, the vessel drawings were subject to a

maximum cap of 75% to 80% of the vessel’s sale price listed in the memorandum of agreement

for sale with the seller (or the vessel’s scrap value, if lower), depending on the delivery method

of the vessel.

        16.      In addition, the Applicants were only obliged to release a vessel drawing if the

vessel to be acquired, the memorandum of agreement for sale, and the vessel’s insurance

coverage were all acceptable to the Applicants and (save as regards ‘delivered’ vessels, referred

to further in paragraph 24 below) that the relevant Borrower owned a vessel at the time of the

relevant advance (Clause 4.2.2).


                                               -4-
          17.   Further, the Loan Agreements provided for the repayment of the Loans with

interest in the following manner: each drawing was to be repaid within 180 days from the date

on which the funds were advanced or, if earlier, the date of the relevant vessel’s delivery to the

Recycler; and each Loan was to be repaid by a termination date provided in each Loan

Agreement (Clause 7).

          18.   Moreover, the Loans bore interest at a margin of 9.5% over LIBOR to be paid

quarterly in arrears (Clause 9). In case of default on the payment, a further 2% default interest

margin would be added (Clause 9.3).

          19.   In addition, the Loan Agreements provide for different guarantees and

assurances of the Loans in favor of the Applicants, including first preferred mortgages or

priority statutory mortgages over the vessels, assignment of insurances, and guarantees from

the Borrowers’ holding company and members of the Lakhani family, as discussed in more

detail below.

          20.   Also, Applicants could accelerate the Loans on the occurrence of a number of

events of default (RCF, Clause 22.2), including a failure to pay principal or interest (RCF,

Clause 22.1.1) and the insolvency of any “Security Party” (defined to include the corporate and

personal guarantors) (RCF, Clause 22.1.6).

          21.   Moreover, the Loan Agreements were governed by English law (RCF, Clause

35), and elected the English courts in favour of the Applicants to have exclusive jurisdiction to

determine disputes, but giving the Applicants the discretion to refer a dispute to any other

courts with jurisdiction to hear the matter (RCF, Clause 36).

   B. The Security for the Loans

          22.   Each one of the Loans was secured by ship mortgages, corporate guarantees,

personal guarantees, assignments of sales proceeds and insurance proceeds and pledges of

shares.


                                               -5-
       23.       Applicants were entitled under the Loan Agreements to register a mortgage in

respect of the financed vessels (with the exception of the first loan agreement, which was a

revolving credit agreement under which the relevant Applicant also agreed to finance vessels

referred to as ‘delivered’ vessels which the Borrowers contracted to be delivered by their sellers

directly to the location of the intended Recycler, such that the funds advanced would comprise

only a sale contract deposit of up to 20% of the price, with the balance of up to 80% of the sale

contract to be repaid directly upon the Borrowers’ on-sale of such vessel to the intended

Recycler).

       24.       The corporate guarantees and personal guarantees were given by four

guarantors: (i) NS Holdings, the Borrower’s parent company; (ii) Mr. Muhammad Ali Lakhani

and (iii) Mr. Muhammad Hasan Lakhani, the owners of NS Holdings and ultimate beneficial

owners of the Borrowers; and (iv) Mr. Muhammad Tahir Lakhani, the father or the two latter

individuals and manager of the Lakhani family’s business (collectively, the “Guarantors”).

       25.       The Guarantors are individually and personally liable for any unpaid amount

under the Loan Agreements. In addition to giving a corporate guarantee, NS Holdings also

pledged its interest in the Borrowers as a guarantee to the Loans (collectively, the

“Guarantees”).

       26.       Similarly to the Loan Agreement, the Guarantees are governed by English law

and elected the English courts in favor of the Applicants to have exclusive jurisdiction to

determine disputes, but giving the Applicants the discretion to refer a dispute to any other

courts with jurisdiction to hear the matter (Clause 15).

       27.       Every time that a Loan Agreement was amended, the validity of the

corresponding guarantee was confirmed by the Guarantors through written deeds of

confirmation.




                                               -6-
       28.     Applicants entered into the Loan Agreements with the Borrowers relying on the

above-mentioned guarantees and on the statement of personal wealth provided by the

individual Guarantors. Mr. Tahir Lakhani’s statement reflected that he personally owned assets

that were valued in the total amount of US$28,454,520.

       29.     However, the Applicants’ recent investigations following the Borrowers’

default on all of the Loans (as discussed in greater detail below), have revealed that Mr. Tahir

Lakhani never owned (at least as legal owner) a material part of the assets he included as his

property in his personal wealth statement, including a real estate property located in Watford,

which is in fact owned by a St Kitts & Nevis incorporated entity and which was mortgaged in

2013 to an Emirati bank named Emirates NBD PJSC. The net worth statement states this

property to be worth £2.5 million (which is just over US$3,100,000 at today’s rate of

exchange). HM Land Registry’s records also show the property to have been purchased on

April 25, 2008 for £1,065,000 (equivalent to US$1,272,717 at current exchange rates).

According to the leading on-line property valuation service (Zoopla), the property is currently

worth £1.66m-£2.03m. Whilst this is not a formal valuation, it seems unlikely that the

property’s true market value is as high as US$3,100,000. That aside, I am informed that local

counsel in Pakistan’s enquiries indicate that details of land/property in that country in the net

worth statement refer to an address which in reality does not exist.

       C.      The Fraud

       30.     Notwithstanding all of the guarantees, mortgages, and approval requirements in

place to protect Applicants’ investment through the Loans, the Borrowers were able to commit

a fraud on Applicants by selling the mortgaged vessels referenced above to Recyclers without

obtaining the Applicants’ consent or repaying the Loans (the “Fraud”).

       31.     In   order   to   execute   the     Fraud,   the   Borrowers   made    successive

misrepresentations about the registrations of the vessels and their mortgages; the location, the


                                                 -7-
deliveries and the status of the vessels; the Borrowers’ and the Guarantors’ assets and cash

flow; the availability of the payments to the Borrowers by the Recyclers; and much more, as

discussed in more detail below.

       32.     While the Borrowers and Guarantors misrepresented the facts and withheld

information from Applicants to obtain as many extensions on the repayment of the Loans as

possible, the Borrowers utilized a variety of complex and obscure methods to sell the vessels

to Recyclers without regard to (and/or satisfaction of) the Applicants’ mortgages on such

vessels. One example of the methods employed in furtherance of the Borrowers’ scheme in this

regard is the reflagging of the vessel “Wu Xian” to the Comoros Islands which (as discussed

in greater detail below) was effectuated in a manner that facilitated the Borrowers to transfer

the title of the Wu Xian to a third party without regard to Applicants’ mortgage.

       33.     Some of the methods used to perpetrate the Fraud are still under investigation.

Applicants believe, for example, that the Borrowers relied on forged certificates of no

encumbrance, and/or the expiration of special registrations that were obtained in Palau for

vessels destined to be scrapped/recycled and/or on the concealed registration of vessels on

concurrent special registers (such as that of the Comoros Islands), to sell the vessels to

Recyclers without notification to the Applicants and without satisfaction of the tens of millions

cumulatively owed to the Applicants with respect to those vessels.

       34.     Further, Applicants recently discovered that the Borrowers presented

Memorandums of Agreement for the purchase of the vessels that were most likely false in order

to obtain the advancement from Applicants. In fact, the putative sellers of ‘delivered’ vessels

reflected in six of the Memorandum of Agreements appear to be different to the actual owners

the vessels (namely Prosper, Light, Baron, Lateef, Ley, and Ladinda) at the time of the sale (at

least insofar as the data indicated on marine intelligence databases is concerned). In addition,




                                              -8-
Applicants discovered that at least one of such putative sellers is an entity most likely

associated with the Borrowers.

        35.     By the time Applicants discovered through their own investigations that the

Borrowers had beached and scrapped many vessels that Applicants had a mortgage on, or at

least the right under the Loan Agreements to register a mortgage on, Applicants were notified

that NS Holdings, the holding company of the Borrowers’ corporate conglomerate and property

of the Lakhani family, had voluntarily requested its liquidation and dissolution in Nevis.

        36.     In view of the Fraud and all the events of default to the Loan Agreements

committed by the Borrowers and the Guarantors, Applicants accelerated the Loans on March

05, 2020 and notified the Borrowers and Guarantors, demanding the immediate payment of the

balance of the Loans, which is approximately US$80,000,000.

           i.   The Default On the Payment of The Loans

        37.     Shortly after Applicants and the Borrowers entered into their last Loan

Agreement on September 11, 2019, the Borrowers became late in the payments of interest.

Upon the request of the Borrowers, Applicants agreed to multiple extensions on the payment

of interest.

        38.     Subsequently, Borrowers became late in the repayment of the principal amount

of the drawings, starting on September 24, 2019, as the Loan Agreements required repayment

by no later than 180 days from the date on which the funds were advanced if the financed vessel

had not been delivered to the Recycler beforehand.

        39.     When inquiries were made about the outstanding payments, the Borrowers

provided different excuses, including that the sellers had not delivered the vessels to the

Borrowers, let alone to the Recyclers; that there was a downturn in the scrapping market; that

operations and processing of payments were delayed due to a cyclone in India; and that Indian

and United Arab Emirates’ authorities imposed restrictions on transfers of funds abroad.


                                              -9-
        40.    Notwithstanding Applicants’ agreement to grant multiple extensions on the

payment of both interest and principal, Borrowers became late on payments due under the

already extended due dates.

        41.    Applicants were regularly in contact with the Borrowers, primarily through

GMTC, the Applicants’ advisors that had originated and facilitated the Loans, and who were

the duly appointed provider of loan administration services to the Applicants for the Loans, but

also on occasion directly with representatives of the Borrowers, to negotiate the repayment of

the principal and the payment of interest. In mid-January 2020, representatives of the

Applicants and GMTC travelled to Dubai to meet with the Borrowers to discuss the repayment

of the Loans and to make an agreement. On that meeting and on the e-mails exchanged though

the following days, Applicants made clear to the Borrowers that Applicants would only grant

one more extension for the repayment of the Loans if the Borrowers repaid an advance

regarding at least one vessel and provided financial statements about the Borrowers’ financial

situation. The Borrowers stated that they would provide the required statements. However,

such statements were never provided to Applicants.

        42.    The Borrowers dragged the negotiations for extensions through weeks by

promising to provide the required documents and to make partial payments. In the meantime,

Applicants sent notices of default and reservation of rights to the Borrowers on January 22,

2020.

        43.    On March 5, 2020, after negotiations to extend the Loans were unsuccessful and

Applicants learned about the other events of default below, Applicants accelerated the Loans

and notified the Borrowers and Guarantors in writing, requesting the immediate payment of

the balance of the Loans and default interest provided in the Loan Agreements.




                                             -10-
         ii.   The Unwarranted Scrapping of the Vessels

       44.     Applicants held registered mortgages (in the Republic of Palau in all cases

except for the “AMO”, where the registration was under St Kitts & Nevis flag) and the right to

register mortgages over the multiple vessels partially financed through the Loans as security

for the obligations set forth in the Loan Agreements (the “Vessels”).

       45.     Throughout January 2020, Applicants and GMTC reached out to the Borrowers

on multiple occasions to make various inquiries about the Vessels. The requests for information

included questions about the place where the Vessels were currently registered; the entities that

were listed as the registered owners of the Vessels; the documents showing that the mortgages

on the Vessels had been duly registered; the status of delivery of the Vessels by the sellers to

the Borrowers and, subsequently, by the Borrowers to the Recyclers; and the geographical

position of the Vessels, and more. The Borrowers, however, often failed to provide the

requested information and documents, and, as a result, the Applicants did not know the

whereabouts of the Vessels and/or whether they had been sold and/or scrapped or not.

       46.     On January 8, 2020, NS Holdings provided its provisional balance sheet and

cash flow statement for December 31, 2019 to the Applicants. The foregoing documents

reported a current owned inventory of vessels financed by the Applicants for recycling valued

at US$78,440,000, a figure just above the Borrowers’ liabilities owned to Applicants at the

time, which were reported as US$78,100,000. .

       47.     On February 10, 2020, in view of the persisting lack of information regarding

the geographical location of the Vessels, GMTC’s representative requested that the Borrowers

make the positions of the Vessels verifiable to GMTC by turning on their global positioning

systems. The Borrowers failed to comply, contending that the Vessels lacked electrical power

onboard to activate those systems.




                                              -11-
       48.     On February 13, 2020, Applicants were able to independently verify (through

their own investigations) that several Vessels had been beached in Bangladesh, namely the

Geneva, Ana, Ron, Ari, Spirit, Basel, Amo, Wave, Texis, Prosper, Bangsa, and Atban.

       49.     On February 17, 2020, a representative of the Applicants and a representative

of GMTC arranged a trip to obtain information about the location of the Vessels in person at

the NS Holdings’ offices. The Borrowers again failed to provide information, and instead

informed the Applicants and GMTC that the Borrowers were taking photographs of the Vessels

and would soon provide verification of their positions.

       50.     On February 24, 2020, while Applicants still had not received appropriate

information about the geographical location of the Vessels or their status from the Borrowers,

Applicants obtained information through their own investigations that twelve of the eighteen

Vessels over which Applicants understood they had a mortgage were reported as having

already been scrapped, and one other Vessel was reported as sold to a Recycler in Bangladesh.

On the following day, Applicants received photographic evidence that at least three other

Vessels that Applicants had financed through the Loans were beached.

       51.     Relevantly, Applicants neither were informed about the sale, beaching or

scrapping of the Vessels, nor received the full repayment of the advancements as required under

the Loan Agreements.

       52.     Given the circumstances in which the Vessels have been beached and scrapped,

Applicants believe that the beaching and scrapping of many of the Vessels occurred before

December 2019. If true, that would mean that the Borrowers made misrepresentations on their

provisional balance sheets and cash flows provided on January 08, 2020 by listing the already

beached and scrapped Vessels as comprising Borrowers’ current assets.

       53.     Applicants believe that all but one of the Vessels (the Wu Xian) have already

been scrapped irrespective of the mortgage interests in favor of the Applicants. Although it has


                                             -12-
not yet been scrapped, the Borrowers already sold the Wu Xian to a third party without the

Applicants’ knowledge and without regard to the mortgage securing the loan advanced to the

relevant Borrower to acquire that vessel.

       54.     The Borrowers’ scheme to beach, scrap and sell the Vessels without notifying

the Applicants and/or repaying the approximately US$80 million owed under the Loans is not

only fraudulent, but a breach of the Loan Agreements. Accordingly, on March 5, 2020,

Applicants accelerated the Loans and sent written notice to Borrowers and the Guarantors

advising them of the acceleration and demanding immediate payment.

        iii.   The Fraud Involving the Loan Agreement of March 22, 2019 for
               Refinancing the Vessel Wu Xian

       55.     The investigations of the details of the Fraud in respect to each Vessel and Loan

Agreement are still ongoing.

       56.     Notwithstanding the foregoing, the Applicants have already been able to

discover some details about the Fraud with respect to the Loan Agreement of March, 22, 2019

for the refinancing of the vessel Wu Xian. The foregoing Loan Agreement was intended to

refinance a very large crude oil carrier vessel (often abbreviated to VLCC) called Amlah, later

renamed the Wu Xian, which was already in the Lakhanis’ and NS Holdings’ control and

intended to be resold by the Borrowers in due course.

       57.     As part of the refinancing, Wu Xian was transferred, pursuant to a

Memorandum of Agreement, from her owner at that time, Cobb Maritime No. 5 Ltd, to the

Borrower Gemini Marine (No.6) Ltd., both of which are Marshall Islands entities ultimately

owned by NS Holdings and controlled by the Lakhanis. The intention was to later sell the Wu

Xian in September 2019 to a Hong Kong incorporated buyer (the “Lessee”), that was at the

time operating the Wu Xian, as an offshore floating oil storage unit, under the terms of a

bareboat charter with Cobb Maritime No. 5 Ltd..



                                             -13-
other things, (i) informing the Applicants and GMTC on September 19, 2019 that the Lessee

was still chartering Wu Xian and would make the payments for the lease of the Wu Xian up to

the maturity date of the loan, (ii) informing Applicants that the Wu Xian would be delivered to

the Lessee by November 16, 2019 and the Loan would be fully repaid then; and (iii)

commencing negotiations with Applicants on September 25, 2019 (after the Wu Xian had

already been sold and delivered to the COSCO Affiliate) to extend the Loan Agreement and

the bareboat charter agreement for 60 days until the COSCO Affiliate was purportedly able to

complete the purchase of the Wu Xian.

       65.     Investigations by the Applicants have recently revealed that (i) on September 8,

2019, the Borrower executed a bill of sale of Wu Xian in favor of the Lessee; (ii) on September

16, 2019, the Lessee paid US$13,431,200 to Holman Fenwick Willan Singapore LLP, as the

escrow agent for the sale of the Wu Xian from the Borrower to the Lessee; (iii) on September

16, 2019, the Lessee took delivery of the vessel; and (iv) on November 26, 2019, the bill of

sale in the Lessee’s favor was recorded in Panama, thus reflecting the Lessee as Wu Xian’s

current title holder. The afore-mentioned sum of US$13,431,200 was not wired to YS GM MF

VIII LLC by the escrow agent, whether to the account to which lease rentals had been

previously paid or to any other account of the Applicants, and appears to have been

misappropriated by the Borrowers.

       66.     Borrowers have defaulted on the Loan for the refinancing of the Wu Xian. The

current amount due of approximately US$4,465,00.00 was included in the request for

immediate payment by the Borrowers and the Guarantors under the notice of acceleration of

the Loans sent by Applicants on March 5, 2020.




                                             -15-
          iv.     The Liquidation of NS Holdings

         67.      On February 25, 2020, Applicants were informed by a British firm of

accountants that a Nevis court had ordered the liquidation and dissolution of NS Holdings

according to s.120(4) of the Nevis Business Corporation Ordinance of 2017.2

         68.      The Nevis Court order reflected that NS Holdings’ liquidation and dissolution

had been voluntarily requested by the NS Holdings’ shareholders. In addition, the referenced

court order indicated that London liquidators were appointed and that the dissolved company

would remain in existence for 3 years after dissolution for the purpose of, among other things,

discharging its liabilities.

         69.      Under the Loan Agreements, the voluntary liquidation of NS Holdings, as a

guarantor of the Loans, and the consequent appointment of liquidators by a Nevis Court to

manage that entity’s affairs, constitute events of default under the Loan Agreements, and,

therefore, provided additional grounds for the acceleration of the Loans reflected in the written

notice sent to the Borrowers and the Guarantors on March 5, 2020 requesting immediate

payment of the balance of the Loans and penalties of approximately US$80,000,000.

         70.      None of the Borrowers or Guarantors have responded substantively to

Applicant’s notification of acceleration of the Loans or made any payments to the balance of

the Loans and penalties. The only communication that the Applicants have received is a

holding email dated March 6, 2020, from Mishcon de Reya LLP, a firm of English attorneys

whom the liquidator informed me were representing the Guarantors, which stated that they

were taking instructions on the matter and would revert, but they have not since done so.




2
  S.120(4) - At any time within three (3) years after the filing of the Articles of Dissolution, the High Court, in a
special proceeding instituted under this section, upon the petition of the corporation, or of a creditor, claimant,
director, officer, shareholder, subscriber for shares, or incorporator or any other person in interest, may continue
the dissolution of the corporation under the supervision of the High Court and may make all such orders as it may
deem proper in all matters in connection with the dissolution or in the winding up of the business and affairs of
the corporation, including the appointment or removal of a receiver, who may be a director, officer or shareholder
of the corporation.

                                                       -16-
       D.      The Pending and Contemplated Proceedings

       71.     On March 16, 2020, Applicant YS GM MF VIII LLC filed a civil proceeding

with an application for a warrant of arrest to be issued against the Wu Xian before the

Commercial Court of Malaya at Kuala Lumpur, Malaysia (the “Malaysian Proceeding”). The

Malaysian court ordered the arrest of the Wu Xian on March 16, 2020 and the warrant of arrest

was thereafter served on the vessel on March 18, 2020. Applicant is seeking in the Malaysian

Proceeding to have the Malaysian court declare the sale of the Wu Xian to have been concluded

with notice and subject to Applicant’s mortgage interest, in which latter event the sums due

under the Wu Xian loan will be recoverable from the Lessee and/or in rem from the proceeds

of sale of the Wu Xian following its judicial sale.

       72.     Moreover, under English Law, Applicants hold contractual civil claim rights

against the Borrowers and the Guarantors for the total defaulted amount of the Loans and the

penalties provided in the Loan Agreements and Guarantees. In addition, Applicants hold

equitable proprietary tracing claim rights against all persons (such as employees of the

Guarantors’ companies) who knowingly assisted in the Guarantors’ frauds and/or breaches of

trust and/or knowingly received proceeds of the sale of the Vessels that were beached and

scrapped without regards to Applicants’ mortgage rights.

       73.     Applicants yesterday (April 02, 2020) obtained, at an ex parte hearing before

the Commercial Court in London, England a worldwide freezing injunction against each of the

Guarantors, the effect of which is to prohibit the Guarantors from removing assets from the

jurisdiction up to the value of US$76.7 million or disposing of assets wherever located up to

that value (the “UK Proceeding” and, together with the Malaysian Proceeding, the “Pending

Proceedings”). Annexed as Exhibit B is a true and accurate copy of the Worldwide Freezing

Injunction. My firm gave notice of the Freezing Injunction having been ordered to the

Guarantors and to Mishcon de Reya LLP. The Pending Proceedings remain subject to

applicable response deadlines and further litigation.

                                              -17-
       74.     Applicants further expect imminently to commence a proceeding before the

civil court in London, England, to collect the debt under the Loan Agreements against the

Borrowers and the Guarantors. Also, Applicants may seek ancillary actions before such courts

of competent jurisdiction against the transferees of the proceeds of the sale of the Vessels that

were beached or scrapped without reference to Applicants’ mortgage, including any companies

that are connected to the Fraud, to trace and collect such proceeds (collectively, the

“Contemplated Civil Proceedings”).

       75.     Accordingly, Applicants seek information from the Discovery Targets for use

in the Pending Proceedings and in the Contemplated Civil Proceedings. Specifically, the

evidence sought is necessary to reveal further details about the Fraud, including as it relates to

the use and transfer of proceeds relating to the same, which will be grounds for the relief to be

sought in all proceedings.

       76.     In addition, Applicants seek information relating to the payment of

US$13,431,200 (or such other sum as may have been paid after addition of interest and/or

deduction of fees) by the escrow agent, Holman Fenwick Willan Singapore LLP, to the

Borrower Gemini Marine (No.6) Ltd. or to related entities involved in the fraud over Wu Xian,

which is likely to reveal information about how those parties perpetrated the Fraud involving

Wu Xian. Such information will be used to support the Applicants’ requests to obtain

satisfaction of the sums due to GM MF VIII LLC as the mortgagee of the vessel and to have

the Malaysian court declare the sale of the Wu Xian to have been concluded with notice and

subject to Applicant’s mortgage interest or further that the Lessee was complicit in the Frauds

and liable as such to the Applicants.

       77.     Further, information relating to U.S. Dollar denominated transfers to or from

the Borrowers and the Guarantors is likely to reveal assets upon which English civil court may

enter asset freezing orders in order to satisfy the debt due to Applicants.


                                              -18-
             78.     Moreover, information relating to the U.S. Dollar denominated transfer from

      the Borrowers, the Guarantors, the Lessee and related entities involved in the fraud over Wu

      Xian, and any other purchaser or facilitator of purchase of any Vessel is likely to reveal

      information relevant to tracing the proceeds of the sale of the Vessels that were beached or

      scrapped in order to identify potential defendants to Applicants’ equitable proprietary tracing

      claims before the English civil courts and/or other relevant courts.

             79.     Lastly, the evidence sought is likely to reveal the details of the Fraud perpetrated

      by the Lakhanis and their controlled entities, which Applicants can rely on as evidence to prove

      the elements of the Fraud in the Pending Proceedings and Contemplated Civil Proceedings.

II.          APPLICANT SATISFIES THE STATUTORY REQUIREMENTS UNDER 28
             U.S.C. § 1728

             80.     Applicant seeks assistance from the United States District Court for the

      Southern District of New York to obtain relevant and probative documentary evidence from

      the Discovery Targets for use in the Pending Proceedings and Contemplated Proceedings.

             81.     The Clearing House regularly transacts business in this District and operates the

      Clearing House Interbank Payment System (“CHIPS”), which is a funds-transfer system that

      processes and maintains records of payment messages between banks.                 Similarly, the

      Intermediary Banks are banks that transact business in this District, including as correspondent

      banks, clearing international U.S. Dollar denominated wire transfers between banks.

             82.     Applicants seek CHIPS and intermediary bank payment messages naming or

      referencing the Borrowers, the Guarantors or Holman, Fenwick & Willan involved in the

      fraudulent payment of the balance of the purchase price of US$13,431,200 of Wu Xian, and

      entities and individuals that are known to be affiliated with and/or directly or indirectly owned

      and controlled by the Lakhanis who perpetuated the more than $80 million Fraud, as listed on




                                                    -19-
Exhibit A, 3 regardless of whether such persons or entities are originating or receiving such

payment. Such evidence is extremely important to reveal the details of the Fraud, which will

be grounds for the reliefs sought in the Pending Proceedings and the Contemplated Civil

Proceedings; to reveal details of the Fraud regarding Wu Xian in support of Applicants’

possessory and proprietary claims over Wu Xian; to locate assets belonging to the Borrowers

and the Guarantors, which could be levied upon to satisfy the debt due to Applicants; to identify

transferees and trace the proceeds of the sale of the Vessels that were beached and scraped

which could be levied upon to satisfy Applicants’ mortgage securities over defaulted

Loans.The Discovery Targets reside or are found in this District, and as such, are proper

discovery targets pursuant to 28 U.S.C. § 1782.

        83.     The Clearing House does not appear to operate in Malaysia or in England and

will not likely be subject to the jurisdiction of any Malaysian or English court.

        84.     Additionally, even though some of the Intermediary Banks do operate business

in New York, Malaysia and England, nothing indicates that the Intermediary Banks were

participants of the Fraud. Instead, it is believed that the fraudsters may have used the

Intermediary Banks to receive, transfer and/or conceal the proceeds of the Fraud. Therefore,

the Intermediary Banks are also not expected to become parties to the Pending Proceedings or

to the Contemplated Civil Proceedings, but hold invaluable information related to the Fraud.

        85.     The Discovery Targets are not parties to the Pending Proceedings and are not

expected to become parties to the Contemplated Civil Proceedings. Indeed, absent the instant

Application, the evidence would almost certainly remain outside the reach of the Malaysian

and English courts.




3
        Exhibit A contains a brief summary of the information provided by Ms. Fine concerning the known
connections between the parties involved in the Fraud and the entities controlled by the Lakhanis.

                                                 -20-
       86.     Further, there is no indication the Malaysian or English courts would not be

receptive to the documentary and testimonial evidence sought through the instant Application.

Such evidence is likely admissible in the Malaysian and English courts, and the Application

does not circumvent any proof-gathering restriction under Malaysian or English law.

       87.     The discovery sought to be served on the Discovery Targets is not intrusive or

unduly burdensome. Applicant seeks documentary evidence concerning payment transactions,

which is evidence of the type that the Discovery Targets regularly retrieve and produce as third

parties or actual parties in litigation. Furthermore, Applicants are limiting their requests for

CHIPS and intermediary bank payment messages naming or referencing the Borrowers, the

Guarantors entities and individuals that are known to be affiliated with and/or directly or

indirectly owned and controlled by the Lakhanis to the period beginning with June 01, 2018,

date that the first Loan Agreement was entered into, to the present and/or to the Discovery

Targets’ applicable document and/or information retention period. Moreover, Applicants limit

their requests for CHIPS and intermediary bank payment messages naming or referencing the

escrow agent, Holman Fenwick Willan Singapore LLP, to the period beginning September

2019 through the present, i.e., the months following the escrow agent’s receipt of funds relating

to the purchase of the Wu Xian.

                                          Conclusion

       In light of the foregoing, Applicant respectfully submits that all of the requirements of

28 U.S.C. § 1782 are met:

               a.      The Discovery Targets reside and are found in this District;

               b.      Applicants are an “interested person” within the meaning of the statute;

               c.      Applicants seek to obtain documents and testimony for use in a foreign

                       proceeding; and




                                              -21-
               d.      The Discovery Targets have relevant and pivotal information

                       concerning payment transactions involving the Borrower Gemini

                       Marine (No.6) Ltd., and other entities related to Wu Xian in the Pending

                       Proceedings; and the Borrowers, the Guarantors, and the transferees of

                       the proceeds of the sale of the Vessels that were beached or scrapped

                       and entities and individuals that are known to be affiliated with and/or

                       directly or indirectly owned and controlled by the parties who

                       perpetuated the more than $80 million Fraud, as listed on Exhibit A

                       in the Contemplated Civil Proceedings.

       I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.



               Executed this 3rd day of April 2020, in Canterbury, UK




               By:
                                                         Charles Tilden Storrs Buss




                                             -22-
